829 F.2d 42
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Josephine G. FISHER, Petitioner,v.DEPARTMENT OF the AIR FORCE, Respondent.
Appeal No. 87-3144
United States Court of Appeals, Federal Circuit.
Aug. 6, 1987.

Before MARKEY, Chief Judge, BENNETT, Senior Circuit Judge, and NEWMAN, Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (board), Docket No. DE07528710043, dismissing as untimely Josephine G. Fisher's (Fisher's) appeal from her removal from the Department of the Air Force, is affirmed.

OPINION

2
Fisher had the burden to show good cause for the seven-day delay in filing her appeal to the board.  Phillips v. United States Postal Service, 695 F.2d 1389, 1391 (Fed.  Cir. 1982); 5 C.F.R. Secs. 1201.12, 1201.22(c)(1) (1987).  Fisher submitted no evidence with her motion for waiver of the time limit.  5 C.F.R. Sec. 1201.22(c)(1) (1987).  On the present record, we are unable to conclude that the board abused its discretion in determining that Fisher, in submitting only the uncorroborated statements of counsel, did not meet her burden to show good cause.  See Dameron v. Department of Energy, 16 M.S.P.R. 370, 371 (1983) (employee's statements about his mental state, uncorroborated by any medical evidence showing his mental state had interfered with timely filing, did not establish good cause for untimeliness); see also Alonzo v. Department of the Air Force, 4 MSPB 262, 265-66, 4 M.S.P.R. 180, 185-86 (1980).


3
We affirm the board's decision because we do not find that it was arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law, or that it was obtained without procedures required by law, rule, or regulation having been followed, or that it was unsupported by substantial evidence.  5 U.S.C. Sec. 7703(c) (1982); see Phillips, 695 F.2d at 1390.